DETAILED ACTION

Introduction

1.	An after final response was filed in this application on 06/07/2021 after the final rejection of 04/05/2021. Claims 21-24 have been added in this submission, while claims 1, 10, 17 have been amended and claims 2-4, 11-12, 18 have been cancelled. Thus, claims 1, 5-10, 13-17 and 19-24 are currently pending for reconsideration by the Examiner and are examined below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the last office action and have accordingly incorporated previously presented claims 2-4 into the independent claims. The Applicant’s arguments are therefore persuasive in view of an updated search along with the claim amendments presented in this latest submission. The provisional double patenting rejection is also overcome by the amendments presented in this submission as the claims diverge sufficiently from the claims of the co-pending Application 16778458. Hence, pending claims 1, 5-10, 13-17 and 19-24 are 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for streamlining intent flow in natural language based e-commerce interfaces.

Most pertinent prior art:

Mars (U.S. Patent Application Publication # 2019/0156198 A1) in para 20 and figure 1, teach a system 100 that functions to ingest user input in the form of text or speech into a user interface 160. At natural language processing components of the system 100 that includes the competency classification engine 120 the slot identification engine 130, and a slot value extractor 135, the system 100 functions to identify a competency classification label for the user input data and parse the user input data into comprehensible slots or segments that may, in turn, be converted into program-comprehensible and/or useable features. Para 47 and figure 2, teach that based on the features, meaning and semantics of the words and phrases in the user input data, the competency classification deep machine learning algorithm may function to calculate and output a competency classification label having a highest probability of matching an intent of the user Para 72, teaches an example user input data: "How much did I earn in my checking account last month?” a system implementing the method 200 may identify each [How much did I earn], [checking account], and [last month] as meaningful slots. Further, the system using the slot classification model may assign the slot labels of Income, Account, and Date Range to the slots, respectively. The slots and slot labels of [How much did I earn]--Income, [checking account]--Account, and [last month] --Date Range may be passed to the slot extractor, which functions to map each of these slots and slot labels to slot extraction value e.g., a machine and/or program-comprehensible object, value, or operation. When comparing the slot and slot label against the predetermined reference table, S240 may identify [How much did I earn]--Income to an aggregation operation or other arithmetic function, [checking account]--Account to program-comprehensible terms of TYPE_CHECKING, and [last month]--Date Range may be converted to an actual date or time, such as "March 2017". Paragraphs 85-86 and figure 2, teach that step S260, which includes generating a response, functions to collect and use outputs derived in steps S210-S250 to provide a response to a user query or a user command of the user input data. S260 may function to implement a response generator that may function to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates. For each competency classification label, the system implementing the method 200 may implement or have stored a plurality of response templates that may be selected by the response generator 

Kazmaier (U.S. Patent Application Publication # 2020/0034480 A1) in para 32, teaches an agile semantics framework or ASF that includes a query designer component that can provide query design capabilities, including semantic enrichment of basic semantic models to create rich semantic queries. The queries can be created after auto-discovery has been applied. The query designer component can generate runtime query objects as well as a default SAP analytics cloud or SAC model and a default SAC story. The ASF can include functions for discovering large "landscapes" of data structured in data source systems, from which the ASF can define super-structures using domains. The domains can be used within the query designer component to expose hierarchies of objects that are associated with corresponding agile semantic objects or ASOs. The query designer component can be written in JAVA or another computing language.

Riemann (U.S. Patent Application Publication # 2006/0095332 A1) in paragraphs 13-15 along with figures 1-3, teaches a business management software application add-on framework that provides a generalized method/mechanism to permit add-on business applications, for example, user and/or third-party add-on applications, to read data from and write data to a database associated with the business management software without requiring the add-on business application to use structured query language ("SQL") statements. The add-on framework may be connected to, and permit an add-on business application to communicate with, the business management software application through a user interface ("UI") application programming interface ("API") and a data interface ("DI") API. The add-on business application may have a persistent business object to communicate with a persistency layer via a well-defined interface.

Bell (U.S. Patent # 7778889 B2) in col 1, line 66 to col 2, line 33 along with figures 1-3, teaches a modular software product generally for e-commerce applications that is modifiable by a company-user in terms of not only look and feel, but also functionality and flow. Such a system includes a set of business modules where each business module performs a specific function. Each business module is accompanied by a respective set of templates, each of which models a web page. Within each template is embedded one or more commands. To customize its system, the company-user (1) selects which business modules it desires, (2) selects which templates it desires to use with each business 
Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a method comprising receiving a user utterance and identify at least one semantic element within the user utterance, identifying an intent associated with the at least one semantic element; executing an intent flow associated with the identified intent, wherein the intent flow includes a set of tasks executed in a predetermined order; generating a system utterance by instantiating a response template selected from a plurality of response templates associated with the executed intent; identifying a missing semantic element required by the intent flow associated with the identified intent, wherein the missing semantic element is identified by a context mining component configured to: maintain a context stack including a set of context entries, wherein each of the context entries comprises a root intent element, an entity list element, and a dialogue stack element, wherein the dialogue stack element comprises a sequentially-stored structured representation of each utterance received from a user associated with the user utterance; review at least one context entry in the set of context entries to locate the missing semantic element within the dialogue stack element; and generate an intent flow execution including the at least one 
 
Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 06/07/2021 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Chunilal (U.S. Patent Application Publication # 2010/0030734 A1), Jammalamadaka (U.S. Patent Application Publication # 2010/0179956 A1), Gabriel (U.S. Patent # 7962920 B2), Banerjee (U.S. Patent Application Publication # 2003/0229628 A1), Satpathy (U.S. Patent # 8543535 B2), Shankaranarayanan (U.S. Patent Application Publication # 2009/0150908 A1), Giaquinto (U.S. Patent Application Publication # 2003/0220803 A1), Grusd (U.S. Patent Application Publication # 2016/0234568 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)